tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c number release date date date mx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx vil dear contact person xxxxxxxxx identification_number xxxxxxx contact number xxxxxxxxxxxxxx employer_identification_number xxxxxxxxxx form required to be filed tax years all this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements xxxxxxxxxxxxxxxxxxxxxx if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxaxxx contact person xxxxxxxxxx identification_number xxxxxxx contact number xxxxxxxxxxxxxx fax number xxxxxxxxxxxxxx employer_identification_number xxxxxxxxxx legend a xxxxxxxxxx b xxxxxxxxxxxxxxxaxxxxxxxxxxxxxxxxxxxxkxxaxx ax c xxxxxxxxxxxxaxxxxxxxxaxxxxxxxaxxx dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were formed on february state of a your constitution which consists of one page provides that you were formed to provide spiritual guidance and charity to those who are in need further it provides that you will hold monthly online discussions followed by weekly studies __ as an unincorporated association located in the - your constitution does not include a provision for the distribution of assets in the event of dissolution your bylaws provide that upon dissolution your assets will be distributed further to c an organization which is not described in sec_501 of the code your bylaws do not contain a contingency clause with respect to whether at the time of your dissolution the named recipient of your assets is no longer exempt under sec_501 no longer in existence or is unwilling to accept your assets article of your bylaws provides that you are governed by a five member board_of directors composed of your founder her two daughters her son-in-law and her fiancé your directors serve for a term of five years your founder and her two daughters serve as your officers xxxxxxxxkxxxxxxxaxkxaxx xk you completed schedule a of form_1023 indicating that you are seeking classification as a church described in b a i of the code your founder serves as your minister she was ordained by b b is not a tax-exempt_organization under sec_501 you operate out of your founder’s personal_residence you indicate that you will engage in two activities the operation of an internet program you characterize as a church and a program of distributing funds to the needy you state that your regularly scheduled religious services will consist of a weekly online discussion centered on a topic that will be posted by your minister visitors to your website will be able to discuss the topic by posting comments to date you have not posted any topics based on your representations your only activity thus far except for establishing your website has been to distribute funds to individuals activities using your website or engaged in your financial statements indicate that you received a total of dollar_figure eighty percent of that amount was provided by your founder an additional five percent was provided by her fiancé you did not specify the source of the remaining fifteen ' percent you indicate that once a paypal account is established on your website you will solicit donations from the public and in20 with respect to your program of distributing funds to the needy neither your application nor your subsequent submissions describe this program specify the criteria you will use to determine whether an individual is needy or indicate how individuals are referred to you further the minutes of the quarterly meetings of your board_of directors do not refer to a program of distributing funds to the needy nor do they contain any discussion of funds actually being distributed in your letter dated november needy in charges to a visa account that you claim represent distributions to the needy respect to the amounts listed to the you list check numbers and amounts as well as with you represent that you distributed dollar_figure in and dollar_figure e e e you provide nothing to evidence that the checks were actually issued who they were issued to and the purpose for each distribution you do not indicate whether the visa account is registered in your name you do not indicate what the charges were for on whose behalf they were made and the purpose of each charge you do not indicate whether the recipients were members of a charitable_class you do not describe the relationship if any between the recipients and your directors officers or their family members xxxxxxxxxxxkxaxkxaxkxxxxaxxk with respect to the operation of a church you describe your creed or statement of faith our doors are open as follows we are all sons and daughters of the same universe to all we make no demands of our members we offer freedom of faith we seek to you describe your formal code of unite and instill the truth that everyone is equal doctrine and discipline as follows do unto others as you would have them do unto you you indicate that your form of worship consists of meditation and communication at schedule a of form_1023 you represent that you e e do not have a distinct religious history describing your establishment and major events in your past do not have any literature including any writings about your beliefs rules or history have regularly scheduled religious services but do not describe such services do not know the average attendance at your services do not have an established place of worship do not know how many members you have and do not have a school for the religious instruction of the young your two-page website more than eighteen months after your you established the first page contains a vague description of your beliefs and invites formation it does not contain the word church visitors to your website to bring your religion nor does it refer to any worship services that page provides a link entitled discussion the second page of your website forum ’ to the second page of your website in order consists of one paragraph we are currently creating content for this section to be able to keep up with our high standards of service we need a little more please stop by again thank you for your interest you represent that your congregation consists of in your letter of november six individuals the members of your governing board and your founder's father further you provide that your congregation will consist of those people who regularly log into your website to participate in discussions you provide that while you are starting out and do not have the resources to pay a predetermined salary to your officers they will be compensated as much as funding will amounts will be determined by a unanimous vote of your board_of directors allow neither your constitution nor your bylaws describes the method used to determine compensation of your officers xxxxxxxxxxxxxxxxxxxxxx law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and religious purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that to meet the organizational_test an organization must meet three sets of requirements first its articles of organization must a limit its purposes to one or more exempt_purpose and b not expressly permit substantial activities that do not further those exempt purposes second its articles must not expressly permit a substantial lobbying b any participation in the campaign of a candidate for public_office and c objectives and activities that would characterize it as an action_organization third its assets must be irrevocably dedicated to exempt purposes an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests therefore to meet the requirements of this subsection it xxxxxxxxxxkxxkxxxkxxkx kkk sec_170 of the code describes a church_or_convention_or_association_of_churches revproc_82_2 1982_1_cb_367 identifies the states and circumstances in which the of assets upon service will dissolution the to organizational_test in sec_1_501_c_3_-1 of the regulations not require an express provision for the distribution organization in exempt organization’s articles satisfy an of that provides revenue_procedure nonprofit the associations none of the fifty-one jurisdictions provides certainty by statute or case law of assets upon the dissolution of an unincorporated nonprofit for the distribution association therefore any unincorporated nonprofit association needs an adequate its organizing document to satisfy the requirements of section dissolution provision in c -1 b of the regulations unincorporated respect to with be sec_1_501_c_3_-1 of the regulations provides that an organization will it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of exempt_purpose revrul_56_304 1956_2_cb_306 held that organizations which otherwise meet the requirements for exemption from federal_income_tax are not precluded from making distributions of their funds to individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized however organizations of this character which make such distributions should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and a grantor or substantial members officers a contributor to corporation controlled by a grantor or substantial_contributor in order that any or all distributions are made to individuals can be substantiated upon request by the internal_revenue_service a members of the family of either or trustees of the organization the organization or and v commissioner 83_tc_292 universal life in universal life church inc church the tax_court held that full circle church a charter organization of the universal life church did not qualify for exemption under sec_501 of the code nothing in the administrative record showed that full circle church had a regular place of worship held regular worship services or performed any religious functions v commissioner 490_fsupp_304 d d c in american guidance foundation inc american guidance foundation affirmed in an unpublished opinion d c cir xxxxxxxxxxxxxxxxkxxaxxkx the court held that a religious_organization exempt under sec_501 of the code was not a church described in sec_170 the court discussed the criteria developed by the internal_revenue_service to evaluate applications for church foundation status the criteria are a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers a complete organization of ordained ministers ministering to their congregations n w r a o d n o ordained ministers selected after completing prescribed courses of study o literature of its own established places of worship regular congregations regular religious services sunday schools_for the religious instruction of the young schools_for the preparation of its ministers criteria namely the existence of an established the court reasoned that certain congregation served by an organized ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code are of religious central organizations distinguishing importance church forms other from of in a criteria with respect to in the court also discussed the american guidance foundation the corporation’s directors were the organizer his wife the corporation represented that it had a his mother his sister and his brother-in-law congregation and that the congregation consisted of the organizer and his immediate a family members congregation within the ordinary meaning of the word a regular congregation individuals constitute these court held the that not do in 927_f2d_335 cir spiritual outreach society the court_of_appeals upheld the tax court's decision that an organization was not a church because it failed to meet the factual requirements of the appeals court cited the being a church under sec_501 of the code it looked criteria used in american guidance foundation supra particularly at the facts that the organization did not have an established congregation the provision of regular religious services and religious education for the young and the with respect to dissemination of a doctrinal code as reasons to deny church status the whether the organization had a congregation the appeals court found that its analysis of xxxxxxxxxxxxxxaxkxxxxxxx organization did not have an established congregation because nothing indicates that the participants considered the organization to be their church an organization which operated a in 88_tc_1341 acq 1987_2_cb_1 foundation for human understanding the tax_court held that the ministry and established local taxpayer congregations was a church because it met most of the criteria established by the internal_revenue_service for determining church status it did not adopt these criteria rather it explained that the internal_revenue_service will consider as a definitive test all facts and circumstances that may bear upon an organization’s claim for church status under sec_170 b a i of the code radio analysis in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the to meet either the purposes specified see sec_1 c - organizational_test or the operational_test it a of the regulations an organization fails in such section is not exempt if with respect to the organizational_test sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be irrevocably dedicated to exempt an organization's assets will be considered irrevocably dedicated to an purposes exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's organizing instrument or by operation of law be distributed for one or an more exempt purposes organization’s assets it must be one that would qualify and would be exempt within the meaning of sec_501 of the code at the time the dissolution takes place since the named beneficiary at the time of dissolution may not be qualified may not be in existence or may be or unable to accept the assets of the dissolving organization a provision should be made for distribution of the assets for one or more exempt_purpose in the event of any such contingency a named beneficiary is the distributee of unwilling be to if your organizing instrument your constitution lacks a dissolution provision there is no which provides for the distribution of assets statute or case law in the state of the nonprofit association upon see revproc_82_2 requirements of sec_1_501_c_3_-1 of the regulations supra unincorporated dissolution satisfies which an of even if the dissolution provision which appears in your bylaws appeared in your constitution you would not meet the requirements of sec_1_501_c_3_-1 of the an organization which has been regulations recognized as described in sec_501 of the code even if c were described in the named beneficiary not c is xxxxxxxxkxaxxkxaxakkaxx kkk xk sec_501 your dissolution provision does not contain the contingency provision described above thus since neither your constitution state law nor case law provide for the adequate distributions of your assets upon dissolution you do not meet the organizational_test described in sec_1_501_c_3_-1 of the regulations be regarded as operated with respect to the operational_test an organization will it engages primarily in activities exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code see sec_1_501_c_3_-1 of the regulations you indicate that you will engage in charitable and religious activities have not established that you have engaged in any such activities to date you in your application you state that your religious activities will consist of weekly online discussions centered on a topic provided by your minister although you have been in existence for more than two years you have not engaged in these activities your sole activity aside from establishing a two page website has been the distribution of funds to unidentified individuals you assert that these funds were distributed to the neither your application nor your subsequent submissions describe this needy program specify the criteria you use in determining whether an individual is needy or further the minutes of the quarterly explain how individuals are referred to you meetings of your board_of directors do not refer to a program of distributing funds to the needy nor do they contain any discussion of funds having been distributed for that you have not provided information evidencing that you maintain adequate purpose records and case histories to support your claim that distributions were actually made you have made no and that distributions if any were made to representation concerning whether funds were distributed to your directors and officers or their family members thus you have not established that you operate in a manner similar to the organizations described in revrul_56_304 supra a charitable_class accordingly you have not established that you have engaged in any charitable or religious activities therefore you do not meet the operational_test described in sec_1_501_c_3_-1 of the regulations you have not you further represent that you plan to compensate your officers established criteria to determine how compensation will be determined and to ensure that compensation is no more than the fair_market_value based on the qualification of the individuals being compensated the duties assigned and the hours devoted to those in fact you represent that your officers will be compensated as much as funding duties will allow compensation will be determined by the individuals being compensated as xxxxxxxxxxxxxkxkxkxkxaxkkk thus well as their family members this arrangement results in a conflict of interest you have not established that your compensation arrangement will not result in private benefit and private_inurement to your officers as described in sec_1_501_c_3_-1 of the regulations even if you were an organization described in sec_501 of the code you would not be classified as an organization described in sec_170 whether determining in sec_170 of the code the internal_revenue_service uses criteria as guidelines for making this determination see american guidance foundation for human understanding and spiritual outreach society supra organization qualifies church under an as a in universal life church american guidance foundation and spiritual outreach society supra the courts held that the existence of a regular place of worship and regularly held worship services were of central importance in determining whether an organization qualifies for church status based on the information submitted you have not engaged in any religious activities to you represent that in the future topics will be posted on your website by your date visitors can read these topics at any time and post comments on your minister website these types of activities do not constitute a worship service individuals will not come together at a specific time and there will be no interaction between individuals further these activities will be held solely on the internet rather than and your minister at a physical location accordingly like the organizations described in universal life church american guidance foundation and spiritual outreach society supra you lack regularly held worship services and a regular place of worship the presence of a congregation has also been determined to be a criterion of central importance in determining church status see american guidance foundation and spiritual outreach society supra the court held in american guidance foundation supra that a group consisting of the founder and his family members does not constitute a congregation within the ordinary meaning of in american guidance foundation your members with the exception of your founder's fiancé are limited to your founder and members of her immediate_family the organization described the word like in spiritual outreach society supra the court held that the organization did not have an established congregation because nothing indicates that the participants considered the organization to be their church there is nothing to indicate that the visitors to your website your sole source of your website will consider you to be their church you do not contact with prospective members does not refer to you as a church xxxxxxxxxxxxxxxxkxxaxxkxk require prospective members to renounce other religious beliefs or membership in other churches in fact you invite these individuals to bring their own religion further your creed states that you make no demands on your members and you offer freedom of faith thus like the organizations described in american guidance foundation and spintual outreach society supra you do not have a congregation you do not have a program of religious education for the young see american guidance foundation and spiritual outreach society supra which identify religious education for the young as a criterion of central importance in determining church status in addition to failing to meet the criteria described above you do not have distinct religious history describing your establishment and major events in your past and you do not have literature about your beliefs rules or history conclusion based on the information you have provided you have not established that you are an organization described in sec_501 of the code therefore we conclude that you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code we have also conclude that you fail to meet most of the criteria the internal_revenue_service uses as guidelines for determining church classification especially those the courts considered most important an organization described in sec_501 of the code you would not be classified as a church under sec_170 thus even if you otherwise qualified as you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief xxxxxxxxxxxxxxxxxxxxxx the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax internal_revenue_service te_ge se t eo ra t x xxxxxxxxxxxxxxx constitution ave n w washington dc if you fax your statement please call the person identified in the heading of this xxxxxxxxxxxxxkxxaxkxxaxkxxk if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
